Order entered September 11, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00327-CV

                             IN RE STEVEN K. TOPLETZ, Relator

                   Original Proceeding from the 416th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 416-04120-2012

                                             ORDER
                           Before Justices Bridges, Osborne, and Carlyle

          Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus.

          We VACATE our order of March 19, 2019, granting temporary relief and ordering

relator Steven K. Topletz be released from the custody of the Sheriff of Collin County, Texas

where he was held under the “Judgment for Contempt” and “Commitment” dated March 18,

2019, issued by Judge Andrea Thompson, presiding judge of the 416th Judicial District Court of

Collin County, Texas in cause number 416-04120-2012. We ORDER relator to bear the costs,

if any, of this original proceeding.

                                                       /s/   LESLIE OSBORNE
                                                             JUSTICE